In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00220-CR

YUSEF AZIZ DOVE, Appellant                   §    On Appeal from the 396th District
                                                  Court
                                             §
                                                  of Tarrant County (1310607D)
V.                                           §
                                                  October 18, 2018
                                             §    Opinion by Justice Meier

THE STATE OF TEXAS                           §    (nfp)

                                        JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court adjudicating guilt is affirmed.


                                         SECOND DISTRICT COURT OF APPEALS




                                         By /s/ Bill Meier
                                            Justice Bill Meier